Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Crissa Cook on 8/2/2022.

The application has been amended as follows: 


IN THE CLAIMS:

1.-16.	(Canceled)

17.	(New) An emulsified topical medicament comprising a mixture of turmeric, Peganum harmala, and Arum palaestinum in a carrier fraction, wherein said turmeric is present in an amount greater than either of the amounts of the Peganum harmala or the Arum palaestinum.

18.	(New) The emulsified topical medicament of claim 17, said medicament is selected from the group consisting of ointments, unguents, salves, pastes, creams, gels, foams, emulsions, balms, pomades, rubs, transdermal patches, and poultices.

19.	(New) The emulsified topical medicament of claim 17, said turmeric being present at a level of from about 40-60% by weight, and said Peganum harmala and Arum palaestinum each being present at a level of from about 18-32% by weight, based upon the total weight of said turmeric, Peganum harmala, and Arum palaestinum taken as 100% by weight.

20.	(New) The emulsified topical medicament of claim 17, said medicament further comprising individual amounts of Vitamin C, β-sitosterol, and vanillin compound(s).

21.	(New) The emulsified topical medicament of claim 20, comprising:
said turmeric at a level of from about 10-25% by weight, 
said Peganum harmala at a level of from about 4-15% by weight, 
said Arum palaestinum at a level of from about 4-15% by weight,
said Vitamin C at a level of from about 5-18% by weight,
said β-sitosterol at a level of from about 4-15% by weight, and 
said vanillin compound(s) at a level of from about 35-60% by weight, based upon the total weight of said turmeric, Peganum harmala, Arum palaestinum, Vitamin C, β-sitosterol, and vanillin compound(s) taken as 100% by weight.

22.	(New) The emulsified topical medicament of claim 17, said carrier fraction comprising petrolatum.
23.	(New) The emulsified topical medicament of claim 17, said carrier fraction comprising dimethicone.

24.	(New) The emulsified topical medicament of claim 17, said carrier fraction including a moisturizer.

25.	(New) The emulsified topical medicament of claim 24, said moisturizer is selected from the group consisting of emollients, humectants, occlusives, protein rejuvenators, and mixtures thereof.

26.	(New) The emulsified topical medicament of claim 17, including one or more vanillin compounds selected from the group consisting of compounds having the structure

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where R1 is selected from the group consisting of OH, H, C1-C4 alkoxy groups, F, Cl, Br, I, N, and NO2, and R2 and R3 are independently selected from the group consisting of H, OH, and C1-C4 alkoxy groups, it being understood that the aldehyde group and R1, R2, and R3 can be located at any position around the phenyl ring.




The following is an examiner’s statement of reasons for allowance:    .the emulsification limitation in the claims creates a markedly different characteristic. In view of the declarations filed the art rejections are dropped as well since Vishwakarma is no longer applicable art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655